                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA
               Plaintiff,

       v.                                               Case No. 19-CR-47

SIVYIS XIONG and PHONG VANG
                 Defendants.


                                           ORDER

       IT IS ORDERED that defendant’s unopposed motion to adjourn (R. 23) is granted; the

final pre-trial set for May 17, 2019, and the trial set for May 28, 2019, are adjourned; and the

case is set for STATUS on Wednesday, June 19, 2019, at 11:30 a.m. The court finds that the

ends of justice served by so continuing the case outweigh the best interests of the defendants

and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

       Dated at Milwaukee, Wisconsin, this 15th day of May, 2019.

                                          /s/ Lynn Adelman
                                          LYNN ADELMAN
                                          District Judge
